Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 12-14 are rejected since they are method claims depending from a product claim. Each of these claims seek to further limit claim 1, from which they depend, by introducing a step of placing a foot inside the cleaning device. The cleaning device of claim 1 cannot be further limited by introducing a step of using a foot with the cleaning device since a foot is not part of the cleaning device’s structure. The claims can be rewritten in independent form as method claims requiring the cleaning device being used in the manner described in these method claims. 




Allowed Claims
2.	Claims 1-12 are the allowed claims.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent (9,609,984) to Kelly describes a foot scrubber (10) having a brush assembly (20) having three rollers (21, 22, 23). However, Kelly is at least silent regarding T-frame, as required claim 1. U.S. Patent Publication (2020/0138666) to Piucci, Jr. et al. discloses a foot massaging device (100) including rollers (120) but is silent regarding sheet roll with an internal space, as required independent claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723